09-4399-ag
         Zhang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A099 934 675
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                ROBERT A. KATZMANN,
 9                PETER W. HALL,
10                      Circuit Judges.
11       ______________________________________
12
13       FA CHANG ZHANG,
14                Petitioner,
15
16                         v.                                   09-4399-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Melody K. Eaton, Trial Attorney (for
26                                     Tony West, Assistant Attorney
27                                     General, and Aviva L. Poctzer,
28                                     Senior Litigation Counsel), Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Fa Chang Zhang, a native and citizen of the People’s

6    Republic of China, seeks review of a September 30, 2009,

7    order of the BIA affirming the March 19, 2008, decision of

8    Immigration Judge (“IJ”) Barbara A. Nelson, which denied

9    Zhang’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Fa Chang Zhang, No. A099 934 675 (BIA Sept. 30, 2009), aff’g

12   No. A099 934 675 (Immig. Ct. N.Y. City Mar. 19, 2008).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.   See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534

20 F.3d 162, 165-66 (2d Cir. 2008); Bah v. Mukasey, 529 F.3d
21   99, 110 (2d Cir. 2008).

22       Substantial evidence supports the agency’s adverse



                                  2
1    credibility determination.   See Xiu Xia Lin, 534 F.3d at

2    165-66.   The IJ reasonably relied on petitioner’s omission

3    from his asylum application and his wife’s omission from her

4    first letter of any claim that he was beaten on account of

5    his resistance to China’s family planning policy.     Although

6    petitioner argues that he failed to include this information

7    in his application because he thought it was unnecessary, in

8    the circumstances of this case, that argument does not

9    compel us to find error in the IJ’s decision.   Id.

10   Accordingly, the IJ’s adverse credibility determination was

11   supported by substantial evidence.   See 8 U.S.C.

12   §§ 1158(b)(1)(B)(iii), 1252(b)(4)(B).

13       Because petitioner’s claims were all based on the same

14   factual predicate, the agency’s adverse credibility

15   determination was a proper basis for denial of his

16   application for asylum, withholding of removal, and CAT

17   relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

18   2006).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in



                                   3
1    this petition is DISMISSED as moot. Any pending request for

2    oral argument in this petition is DENIED in accordance with

3    Federal Rule of Appellate Procedure 34(a)(2), and Second

4    Circuit Local Rule 34.1(b).

 5                                 FOR THE COURT:
 6                                 Catherine O’Hagan Wolfe, Clerk
 7
 8
 9
10




                                    4